Title: From George Washington to General Henry Clinton, 27 November 1778
From: Washington, George
To: Clinton, Henry


  
    Sir
    Head Quarters Fredericksburg [N.Y.] 27th Novemr 1778
  
I do myself the honor of transmitting to your Excellency the inclosed Copy of an Act of Congress of the 19th instant, in answer to the proposition made in your letter of the 10th. In order to negociate an Exchange on the principles therein mentioned, Lieutenant Colonels Harrison and Hamilton, of the Army under my command, will meet Colonels O’Hara and Hyde at Amboy, on Monday the 7th of December at 11 O’Clock with proper powers.
I would propose, as the means of expediting Business, that our respective Commissaries of prisoners should attend at the same time and place, to carry into execution what shall be determined by the Commissioners. I have the honor to be with due Respect Sir Your most obt Servt
  
    Go: Washington
  
  
P.S. If your Excellency should chuse to return an answer, your letter will have the most ready conveyance by way of Elizabeth Town.
  
